Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-26 are pending and under examination in this office action.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  The recitation “an am  ount….” is grammatically incorrect.  Appropriate correction is required.


Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
5.	The disclosure is objected to because of the following informalities: The first paragraph of the speciation is objected because US Application Nos. 15/995045 and 15717450 recited in the paragraph were abandoned. Appropriate correction is required.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Byrne et al. (US2012/0322861, published Dec 20, 2012, filed Jun 19, 2012, priority Feb 23, 2007, as in IDS; was issued as US10912804) as evidenced by the factsheet of route of administration from FDA (retrieved from the website: www.fda.gov/drugs/data-standards-manual-monographs/route-administration on 9/1/22).
Claims 1- are drawn to a method to inhibit or treat one or more symptoms of Pome disease in a human in need thereof, consisting of: administering to the human an amount of  a recombinant AAV (rAAV) vector having an AAV8, AAV9 or AAVrh10 capsid encapsidating a rAAV genome having an open reading frame encoding acid maltase that is effective to inhibit or treat the one or more symptoms of Pompe disease in the human. Dependent claims are directed to wherein the human is an immunocompetent adult (claim 2), wherein neurodegeneration is inhibited or treated by administration, wherein the amount administered reduces glycosaminoglycans (GAG) (claims 3-4), wherein the vector having AAV8, AAV9 or AAVrh 10 vector (claims 1 and 5-7), wherein the rAAV vector is endovascularly administered (claim 8), wherein multiple doses are administered (claim 9).  
Byrne et al. (US2012/0322861) teaches methods for treating Pompe disease (i.e. Glycogen storage disease type II (GSD II) or acid maltase deficiency), a lysosomal storage disease, by intravenous or parenteral administration of a recombinant AAV (rAAV) including rAAV1….rAAV8, rAAV9 or AAVrh10 encoding acid maltase (or acid alpha-glucosidase) to the brain or CNS of a human patient, which meets the limitations recited in claims  1-9 (see abstract, paragraphs [0054]-[0059]; [0064]; [0066]; [0071]-[0075];[0103];  [0105]-[0111]; [0116]-[0123]; [0126]-[0149] examples 1-2; [0154]-[0221], Example 4-7; claims 1-20,  in particular).  Byrne teaches that the human is an immunocompetent adult as in claim 2 (see paragraphs [0089]; [0091]; [0115]-[0117], [0123]; in particular). Byrne teaches that neurodegeneration is inhibited and GAG is reduced as in claims 3-4 because the limitation is in a wherein clause and is an inherent feature or result of administration of the claimed AAV-acid maltase vector in the method. Note that In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005),
the court held that when a “‘whereby' clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v.Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' ” Id.< See MPEP § 2111.04.

Byrne also teaches different rAAV vectors including AAV8, AAV9 and AAVrh10 vector or other serotype of AAV as recited in claims 1 and 5-7 (see [0012], [0070]-[0072], in particular). The intravenous administration of the rAAV encoding acid maltase is within the limitation of “endovascular or intravascular administration” recited in claim 8 (see paragraphs [0116]) because intravenous administration is administration within or into a vein or veins, and endovascular or intravascular administration is administration within a vessel or vessels, which include veins and arteries as evidenced by the factsheet of administration route from FDA (retrieved from the website: www.fda.gov/drugs/data-standards-manual-monographs/route-administration on 9/1/22). Byrne also teaches multiple doses as in claim 9 (see paragraph [0116]). Thus, claims 1-9 are anticipated by Byrne et al. (US2012/0322861).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US2012/0322861, as in IDS; was issued as US10912804) in view of Barkats et al. (US2015/0182637, published Jul 2, 2015, priority Jun 21, 2012, as in IDS).
Byrne is set forth above but fails to teach intra-artery injection encompassed within endovascular or intravascular administration recited in claim 8. 	While intravenous (i.e. administration within or into a vein or veins) administration disclosed by Byrne is not exactly identical to endovascular or intravascular administration recited in claim 8 because endovascular or intravascular administration is administration within a vessel or vessels, which include veins and arteries, Barkats et al. (US2015/0182637) teaches this limitation. Barkats teaches a method of gene therapy by different administration routes to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic disease including lysosomal diseases, wherein the different administration routes include intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is an endovascular/ intravascular administration as in claim 8 (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular). 
A person of ordinary skill in the art would have recognized that applying the known technique of inta-artery injection as endovascular or intravascular administration to the method of Byrne would have yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof.  The endovascular or intravascular administration including intravenous and intra-artery rejection of an AAV including AAV8, AAV9 or AAVrh10 encoding a lysosmal enzyme including acid maltase disclosed by Barkats would inhibit or treat one or more symptoms of Pompe Disease in a human in need thereof, and also increase patient’s confidence or options with recommended treatment regimens.  
The skilled artisan would have expected success in substituting Barkat’s intra-artery rejection for the intravenous injection in the method of Byrne to inhibit or treat one or more symptoms of Pompe Disease because Byrne teaches a method of treating Pompe disease by intravenous or parenteral administration of a recombinant AAV (rAAV) including rAAV1….rAAV8, rAAV9 or AAVrh10 encoding acid maltase (or acid alpha-glucosidase) to the brain or CNS of a human patient, and Barkats teaches a method of gene therapy by different administration routes to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic diseases including lysosomal diseases, wherein the different administration routes include intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is an endovascular/ intravascular administration. The skilled artisan could have substituted one administration route for another because Barkats teaches using different administration routes including intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is endovascular/ intravascular administration to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic disease including lysosomal diseases. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that endovascular/ intravascular administration including intravenous injection and intra-arterial injection, and delivering an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions by intravenous injection and intra-arterial injection to treat a multi-systemic disease including lysosomal diseases would be safe and effective based on the shared properties and delivery activity of the veins, arteries and vessels. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of endovascular or intravascular administration including intravenous and intra-artery rejection disclosed by Barkats to the method of Byrne to inhibit or treat one or more symptoms of Pompe Disease and yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof, and increasing patient’s confidence with recommended treatment regimens. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 

9.	Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US2012/0322861, as in IDS; was issued as US10912804) in view of Zhu et al. (US8545837, issued Oct 1, 2013, priority Jun 25, 2010, as in IDS) and Cheng et al. (US2004/0204379, published Oct 14, 2004, as in IDS).
Byrne is set forth above but does not teach administering an immune suppressant together with administration of a rAAV including AAV8/AAV9/AAVrh10 vector encoding acid maltase.
While Byrne does not teach co-administration with an immune suppressant as in claims 10-19, Zhu et al. (US8545837) and Cheng et al. (US2004/0204379) teach this limitation and provide motivation and an expectation of success.
Zhu (US8545837) teaches a method of treating a lysosomal storage disease having one or more symptoms associated with a disease of the central nervous system including Pompe disease or glycogen storage disease II, comprising: intrathecally, intravenously administering or injecting to cisterna magna of a human patient a composition comprising an effective amount of a therapeutic protein including acid-alpha 1, 4-glucosidase (i.e. acid maltase as evidenced by Byrne) alone (see abstract;  col 2, line 67; col. 20, line 29-30, col. 20-21, table 2; col. 31, lines 47-49, line 62; col. 32, lines 11-14, col. 33, lines 48-49; col. 38-39, in particular) or in combination with an immunosuppressant including immunosuppressants recited in claims 10-19 by coadminsitration, prior or after administration of acid-alpha 1, 4-glucosidase (i.e. acid maltase) as recited in claims 12-14 (see col. 41, line 51-col. 42, line 21; col. 68-72, examples 6-9; col. 78-80, claims 1-30, in particular). Zhu also teaches that prior to administration of the composition, patients are immunotolerized with an immunsuppressant by intravenous or systemic administration as in claims 14 and 19 and multiple doses as in claim 9 (see col. 41, lines 47-col. 42, line 21, in particular).
Cheng et al. (US2004/0204379) teaches different combinations of enzyme replacement therapy, gene therapy and small molecule therapy for the treatment of lysosomal storage diseases wherein the combinations include an immunosuppressant together with a gene therapy component or an enzyme component; and wherein the immunosuppressant includes different immunosuppressants recited in claims 10-11 (see abstract, in particular).
A person of ordinary skill in the art would have recognized that applying the known technique of the combination therapy of acid-alpha 1, 4-glucosidase (i.e. acid maltase) with an immunosuppressant disclosed by Zhu and Cheng to the method of Byrne would have yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof. The combination therapy of acid-alpha 1, 4-glucosidase (i.e. acid maltase) with an immunosuppressant has been used to successfully treat lysosomal storage diseases including Pompe disease or glycogen storage disease II, and has provided better results to increase patient’s satisfaction and confidence or compliance with recommended treatment regimens.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known combination therapy of acid-alpha 1, 4-glucosidase (i.e. acid maltase) with an immunosuppressant disclosed by Zhu and Cheng to the method of Byrne and yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof. 
Note that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I.  “The selection of a known material based on its suitability for its intended use (i.e. administering a rAAV8/9/AAVrh10 vector encoding acid maltase alone or in combination with an immunosuppressant to treat Pompe disease) supports a prima facie obviousness determination” because the results are expected. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07. Further, “It is prima facie obvious to combine two elements/compositions each of which is taught by the prior art to be useful for the same purpose (i.e. administering to a rAAV8/9/rAAVrh10 vector encoding acid maltase to treat Pompe disease and administering to acid maltase in combination with an immunosuppressant to treat Pompe disease) in order to form a third element/composition be used for the very same purpose (i.e. administering to a rAAV8/9/rAAVrh10 vector encoding acid maltase in combination with an immunosuppressant to treat Pompe disease) .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) and MPEP § 2144.06. 

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US2012/0322861, as in IDS; was issued as US10912804) in view of Zhu et al. (US8545837, as in IDS) and Cheng et al. (US2004/0204379, as in IDS) as applied to claims 10-19 above, and further in view of Barkats et al. (US2015/0182637, as in IDS).
Byrne, Zhu and Cheng are set forth above but fail to teach intra-artery injection encompassed within the endovascular or intravascular administration recited in claim 8. 	While intravenous (i.e. administration within or into a vein or veins) administration disclosed by Byrne is not exactly identical to the endovascular or intravascular administration recited in claim 8 because the endovascular or intravascular administration is administration within a vessel or vessels which include veins and arteries, Barkats et al. (US2015/0182637) teaches this limitation. Barkats teaches a method of gene therapy by different administration routes to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic diseases including lysosomal diseases, wherein the different administration routes include intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is an endovascular/ intravascular administration as in claim 8 (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular). 
A person of ordinary skill in the art would have recognized that applying the known technique of inta-artery injection as endovascular or intravascular administration to the method of Byrne, Zhu and Cheng would have yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof.  The endovascular or intravascular administration of an AAV including AAV8, AAV9 or AAVrh10 encoding a lysosmal enzyme including acid maltase including intravenous and intra-artery rejection disclosed by Barkats would inhibit or treat one or more symptoms of Pompe Disease in a human in need thereof, and also increase patient’s confidence or options with recommended treatment regimens.  
The skilled artisan would have expected success in substituting Barkat’s intra-artery rejection for the intravenous injection in the method of Byrne, Zhu and Cheng to inhibit or treat one or more symptoms of Pompe Disease because Byrne, Zhu and Cheng teach a method of treating Pompe disease by intravenous or parenteral administration of a recombinant AAV (rAAV) including rAAV1….rAAV8, rAAV9 or AAVrh10 encoding acid maltase (or acid alpha-glucosidase) to the brain or CNS of a human patient and administration of an immunosuppressant to the human, and Barkats teaches a method of gene therapy by different administration routes to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic diseases including lysosomal diseases, wherein the different administration routes include intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is an endovascular/ intravascular administration. The skilled artisan could have substituted one administration route for another because Barkats teaches using different administration routes including intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is endovascular/ intravascular administration to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic disease including lysosomal diseases. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that endovascular/ intravascular administration including intravenous injection and intra-arterial injection, and delivering an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions by intravenous injection and intra-arterial injection to treat a multi-systemic disease including lysosomal diseases would be safe and effective based on the shared properties and delivery activity of the veins, arteries and vessels. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of endovascular or intravascular administration including intravenous and intra-artery rejection disclosed by Barkats to the method of Byrne, Zhu and Cheng to inhibit or treat one or more symptoms of Pompe Disease and yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof, and increasing patient’s confidence with recommended treatment regimens. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 

11.	Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US2012/0322861, as in IDS; was issued as US10912804) in view of Passini et al., (US2009/0117156, published May 7, 2009, priority Feb 8, 2006, as in IDS).
Byrne is set forth above but fails to teach that the human is immunotolerized to acid maltase as in independent claim 20.
While Byrne does not teach that the human is immunotolerized to acid maltase as recited in independent claim 20, Passini teaches that immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV gets a better result to prevent induction anti-target gene including acid maltase response while performing intrathecal administration of the claimed rAAV (see [0128]-[0131], in particular). The teaching of Passini provides a motivation to a skilled artisan to immunotolerize the patient prior to administration of the claimed rAAV to get a better result to prevent induction anti-acid maltase response when treating a lysosomal storage disease using the claimed rAAV.
A person of ordinary skill in the art would have recognized that applying the known technique of immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV taught by Passini to the method of Byrne would have yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof, and get a better result to prevent induction anti-target gene including acid maltase response while performing intrathecal administration of the claimed rAAV to increase patient’s satisfaction and confidence or compliance with recommended treatment regimens. Immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV gets a better result and also prevents induction anti-target gene including acid maltase response while performing administration of the claimed rAAV to treat a lysosomal storage disease.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV taught by Passini to the method of Byrne and yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof. 
Note that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I. In addition, “the selection of a known material/element based on its suitability for its intended use supports a prima facie obviousness determination” because the results are expected. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07. “It is prima facie obvious to combine two compositions/element each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition/element to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). See MPEP § 2144.06.

12.	 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US2012/0322861, as in IDS; was issued as US10912804) in view of Passini et al., (US2009/0117156, as in IDS) as applied to claims 20-26 above, and further in view of Barkats et al. (US2015/0182637, as in IDS).
Byrne and Passini are set forth above but fail to teach intra-artery injection encompassed within the endovascular or intravascular administration recited in claim 8. 	While intravenous (i.e. administration within or into a vein or veins) administration disclosed by Byrne is not exactly identical to endovascular or intravascular administration recited in claim 8 because endovascular or intravascular administration is administration within a vessel or vessels, which include veins and arteries, Barkats et al. (US2015/0182637) teaches this limitation. Barkats teaches a method of gene therapy by different administration routes to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic diseases including lysosomal diseases, wherein the different administration routes include intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is an endovascular/ intravascular administration as in claim 8 (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular). 
A person of ordinary skill in the art would have recognized that applying the known technique of inta-artery injection as endovascular or intravascular administration to the method of Byrne and Passini would have yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof.  The endovascular or intravascular administration of an AAV including AAV8, AAV9 or AAVrh10 encoding a lysosmal enzyme including acid maltase including intravenous and intra-artery rejection disclosed by Barkats would inhibit or treat one or more symptoms of Pompe Disease in a human in need thereof, and also increase patient’s confidence or options with recommended treatment regimens.  
The skilled artisan would have expected success in substituting Barkat’s intra-artery rejection for the intravenous injection in the method of Byrne to inhibit or treat one or more symptoms of Pompe Disease because Byrne and Passini teaches a method of treating Pompe disease by intravenous or parenteral administration of a recombinant AAV (rAAV) including rAAV1….rAAV8, rAAV9 or AAVrh10 encoding acid maltase (or acid alpha-glucosidase) to the brain or CNS of a human patient that is immunotolerized to acid maltase, and Barkats teaches a method of gene therapy by different administration routes to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic diseases including lysosomal diseases, wherein the different administration routes include intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is an endovascular/ intravascular administration. The skilled artisan could have substituted one administration route for another because Barkats teaches using different administration routes including intra-cisterna magna injection, intravenous injection or intra-arterial injection, which is endovascular/ intravascular administration to deliver an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions to treat a multi-systemic disease including lysosomal diseases. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that endovascular/ intravascular administration including intravenous injection and intra-arterial injection, and delivering an AAV including rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to CSF or other CNS regions by intravenous injection and intra-arterial injection to treat a multi-systemic disease including lysosomal diseases would be safe and effective based on the shared properties and delivery activity of the veins, arteries and vessels. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of endovascular or intravascular administration including intravenous and intra-artery rejection disclosed by Barkats to the method of Byrne and Passini to inhibit or treat one or more symptoms of Pompe Disease and yield the predictable result of inhibiting or treating one or more symptoms of Pompe Disease in a human in need thereof, and increasing patient’s confidence with recommended treatment regimens. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-17 of copending Application No. 17/212516.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same method steps and appear to be directed to achieving the same goal, such as inhibiting or treating one or more neurological symptoms in a human having a lysosomal storage disease using an rAAV including AAV9 or AAVrh10 vector encoding a lysosomal enzyme alone or in combination with an immunosuppressant in the human or in a human immunotolerized to the enzyme, wherein the lysosomal storage disease includes Pompe disease and the lysosomal enzyme includes acid maltase.. While not identical, the claims of the instant application and the copending application encompass an invention overlapping in scope. Thus, the instant and copending Application claim a non-distinct invention overlapping in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

14.	NO CLAIM IS ALLOWED.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
September 1, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649